Title: To George Washington from William Pearce, 4 February 1794
From: Pearce, William
To: Washington, George


          
            Sir
            Mountvernon Feby 4th 1794
          
          I Receved your Letter of the 26 Janry and a bank note of 100 dollars—I took notice that
            you had put down in the notes in the plan of Rotation—that Corn might be planted in such
            parts of the fields that ware alloted for the Buck wheat—as would produce it—If the feilds that ware alloted for Corn was not Likely to produce a
            Soficient Quantity To answear the Several demands that would be for that Article—and
            uppon Examening the Several Feilds I did not think they would do it—and that was the
            Reason I mentioned it In my letter—I was looking over The Grass
            lot at River farm before the snow come And I find that the Clover is Very thin in
            it—& I think thare ought to be a part of It Broke up this spring—& put in
            Potatoes—I have Inquired of Mr Butler & old Jack about the orchard Grass Seed but
            they Can Give no acct of it, & say that thare was none Saved to thare knoledge—when
            the Clover Seed Comes I will Take Good Care that none [of] It shall be Stolen or Wasted
            and when it is to be sown will mannage It as you have directed—and Indeed I will Indeavour to do Every thing In my power according to the best of my
            Judgment—Col. Ball has Sent Sixty Bushels of Buck wheat & wrote that he Intended to
            keep hauling till he Sends 500 Bushels down—He wrote to have 3 shoats Sent him of the
            China Breed.
          I am Sorry to have to Inform you that the Stock of sheep at Both Union & Dogue Run
            farms are Some of them Dieing Every week—& a Great many of Them will be lost, let what will be done—Since I come I have
            had shelters made for them & Troughs to feed them In & to Give them salt—&
            have attended to them myself & was In hopes to have saved those that I found to be
            weak but they ware too far gone—and Several of the young Cattle at dogue Run was past
            all Recovery when I come & some have died already & Several more I am affraid
            might die before spring, they are so very poor & weak—The stock at River farm &
            Muddy hole I am In hopes will be Brought through the winter without much loss and I am
            in hopes that the Cattle at Union farm will be brought through the winter prety well
            Likewise some of the young ones are very thin & they have Lost one.
          Mr Stewart Sais part of his last years wages are due & he is in want of money but
            as you had directed me not to pay any Acct without first Informing you—I shall not pay
            him Any till I receive orders from you—the Ice house is Better
            than half filled with Ice—but the Ice was so thin It all melted be fore we Could Get
            Enough to fill It. I am Sir with the Greatest Respect Your Humble Servt
          
            William Pearce
          
        